DETAILED ACTION
	This Notice is in response to the Remarks filed on January 14, 2021.

Allowable Subject Matter
Claims 1-15 and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re claim 1, the prior art references, alone or in combination do not show a magnetoresistive device comprising: a fixed region having a fixed magnetic state;
a free region having a magnetic state, where the magnetic state of the free region stores a first value when in a first magnetic state and stores a second value when in a second magnetic state;
a dielectric layer between the free region and the fixed region; a spin orbit torque (SOT) segment in contact with at least a portion of the free region, wherein current through the SOT segment generates spin current in a direction perpendicular to the current through the SOT segment and perpendicular to a plane between the SOT segment and the free region.
In re claim 10, the prior art references, alone or in combination do not show a magnetoresistive device comprising: a fixed region having a fixed magnetic state;
a free region having a magnetic state, where the magnetic state of the free region stores a first value when in a first magnetic state and stores a second value when in a second magnetic state;


wherein the SOT segment comprises an antiferromagnetic layer and an interfacial layer.
As stated by the applicant in the arguments filed on January 14, 2021, the cited references do not show all of the elements of the claims. Upon further review, the examiner agrees that Lee and Hsu do not disclose the spin-orbit torque segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E WARREN whose telephone number is (571)272-1737.  The examiner can normally be reached on Mon-Fri 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MATTHEW E WARREN/Primary Examiner, Art Unit 2815